 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5
         KEVIN PINE, individually and on
 6       behalf of all others similarly situated
 7                              Plaintiff,
                                                           C17-1826 TSZ
 8           v.
                                                           MINUTE ORDER
 9       A PLACE FOR MOM, INC.,

10                              Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
       (1)  The parties’ stipulated motion to extend deadlines, docket no. 130, is
13 GRANTED in part and DENIED in part as follows:

14                   (a)    The following deadlines as EXTENDED as follows:

15                Any motions related to class certification
                                                                   July 11, 2019
                  must be filed by1
16
                  Deadline for joining parties                     August 22, 2019
17
                  Any motion for leave to amend pleadings
                                                                   August 22, 2019
18                must be filed by
                  Disclosure of expert testimony under
19                                                                 September 27, 2019
                  FRCP 26(a)(2)
20

21   1
     Any motions related to class certification that are timely filed on July 11, 2019, should be noted
   for consideration on August 2, 2019, not August 5, 2019. Responses and replies shall be filed by
22 the deadlines set forth in Local Civil Rule 7(d)(3).

23

     MINUTE ORDER - 1
 1                 (b)    The stipulated motion is otherwise DENIED, and all dates and
            deadlines not inconsistent herewith set forth in the Minute Order entered May 13,
 2          2019, docket no. 126, remain in full force and effect. 2

 3          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 3rd day of June, 2019.
 5
                                                         William M. McCool
 6                                                       Clerk
 7                                                       s/Karen Dews
                                                         Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20
     2
     In their stipulated motion, the parties omitted the deadline for completing discovery, which is
21
   December 20, 2019, and recited incorrect deadlines for filing dispositive motions, motions
   related to expert testimony, and motions in limine, which remain January 30, 2020, February 6,
22 2020, and April 16, 2020, respectively.

23

     MINUTE ORDER - 2
